

Exhibit 10.4




Form of Restricted Share Agreement (Performance Vested Based on Earnings Per
Share) for grants under the
2000 Stock Incentive Plan (2004 Restatement), as amended




Please see attached.
 
D-23

--------------------------------------------------------------------------------



RESTRICTED SHARE AGREEMENT


THIS RESTRICTED SHARE AGREEMENT (the “Agreement”), is made this <<date>> day of
<<month>>, <<year>>, between CCC Information Services Group Inc., a Delaware
corporation (the “Company”), and <<name>> (the “Employee”).


WITNESSETH:


WHEREAS, the Employee is an employee of the Company or of a subsidiary of the
Company; and


WHEREAS, the Company has adopted the CCC Information Services Group Inc. 2000
Stock Incentive Plan (2004 Restatement) (the “Plan”) in order to provide its
employees, non-employee directors, consultants and advisors with incentives to
achieve long-term corporate objectives; and


WHEREAS, the Company has determined to grant Restricted Shares under the Plan to
the Employee for the performance period beginning <<month, date, year>> and
ending <<month, date, year>> (the “Performance Period”) on the terms and
conditions set forth below;


NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:


1.    Grant of Restricted Shares.


(a)     The Company hereby grants to the Employee a total of ___________________
(_______) shares of common stock, par value $0.10 per share, of the Company (the
“Restricted Shares”), subject to the transfer restrictions and other conditions
set forth in this Agreement.


(b)    The Company shall cause the Restricted Shares to be issued and a stock
certificate or certificates representing the Restricted Shares to be registered
in the name of the Employee or held in book entry form promptly upon execution
of this Agreement, but if a stock certificate or certificates are issued, it or
they shall be delivered to, and held in custody by, the Company until the
applicable restrictions lapse at the times specified in Section 2 below or until
such Restricted Shares are forfeited as specified in Section 2 below.
 

2.    Restrictions.
 

(a)     Restricted Shares may not be sold, transferred, alienated, assigned,
pledged, hypothecated or otherwise encumbered, whether voluntarily or
involuntarily or by operation of law, including by levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy). Any
attempted disposition of the Restricted Shares shall be null and void and of no
effect; provided, however, that this Section shall not prevent transfers by will
or by the applicable laws of descent and distribution. Notwithstanding the
foregoing, the Employee may transfer the Restricted Shares to his/her family
members, provided that (i) Employee does not receive any consideration for such
transfer, (ii) the Employee provides such documentation or information
concerning any such transfer or transferee as the Committee may reasonably
request and (iii) the transferee’s rights to the Restricted Shares remain
subject to forfeiture under this Section 2. The Employee’s “family members”
include any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Employee’s household (other than
a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Employee) control the management of assets, and any other entity in which these
persons (or the Employee) own more than fifty percent of the voting interests.


D-24

--------------------------------------------------------------------------------


 
(b)     The Employee shall have all rights and privileges of a stockholder of
the Company with respect to the Restricted Shares, including the right to vote
such shares and the right to receive dividends paid with respect to such shares.


(c)     The Restricted Shares shall be earned during the performance period
ending on <<month, date, year>>, and shall vest on the date the Committee
approves of the fully-diluted earnings per share amount to be reported in the
first public announcement of earnings for the year ending <<month, date,
year>>,  as adjusted to add back (i) non-cash compensation charges resulting
from awards issued pursuant to the Plan or other equity awards issued during the
Performance Period and (ii) such other one-time charges as the Committee may
determine, in accordance with the schedule attached as Appendix A to this
Agreement. Any Restricted Shares not vested as of such date shall be forfeited
by the Employee.


(d)     In the event the Company’s fully-diluted earnings per share (adjusted to
add back non-cash compensation charges resulting from awards issued pursuant to
the Plan or other equity awards issued during the Performance Period and such
other one-time charges as the Committee may determine) exceeds the target amount
shown on Appendix A for 100 percent vesting, any additional shares of the
Company’s common stock awarded to the Employee shall be subject to the same
terms and conditions as the fully vested Restricted Shares initially granted
hereunder. 
 

(e)     Upon termination of the Employee’s employment with the Company, the
Employee shall permanently forfeit any nonvested Restricted Shares and the
Employee shall have no further right to any such forfeited Restricted Shares.


3.     Issuance of Stock Certificates for Shares.


The stock certificate or certificates representing the Restricted Shares shall
be issued promptly following the execution of this Agreement, and shall be
delivered to the Secretary of the Company or such other custodian as may be
designated by the Company, to be held until their release as provided in Section
2. The certificates representing the Restricted Shares will bear a legend in
substantially the form set forth below.


D-25

--------------------------------------------------------------------------------


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED SHARE AGREEMENT BY AND BETWEEN CCC INFORMATION SERVICES GROUP INC.
(THE “COMPANY”) AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP
IN THE SECURITIES, THEY MAY NOT BE DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES OTHER THAN THESE EXPRESSLY PERMITTED BY THE ABOVE-REFERENCED
AREEMENT. COPIES OF THE ABOVE REFERENCED AGREEMENT ARE ON FILE AT THE OFFICES OF
THE COMPANY AT 444 MERCHANDISE MART, CHICAGO, ILLINOIS 60654.


4.    Tax Withholding.


Whenever the restrictions on Employee’s rights to some or all of the Restricted
Shares lapse under Section 2 of this Agreement, or if the Employee makes an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
then the Company shall notify Employee of the amount of tax which must be
withheld by the Company under all applicable federal, state and local tax laws.
The Employee agrees to make arrangements with the Company to remit a cash
payment of the required amount to the Company. In the alternative, the Employee
may elect to satisfy the Employee’s tax withholding obligation by surrendering
previously acquired shares of the Company’s common stock or by having the
Company withhold shares of common stock from the shares that would otherwise be
delivered to the Employee pursuant to this Agreement.


5.     Securities Laws.


(a)    In connection with the grant of the Restricted Shares under this
Agreement, the Employee covenants, represents and warrants to the Company that:


(i) The Restricted Shares to be acquired by the Employee will be acquired for
the Employee’s own account and not with a view to, or intention of, distribution
thereof in violation of the Securities Act of 1933, as amended (the “Securities
Act”), or any applicable state securities laws, and neither the Restricted
Shares nor any other shares of capital stock of the Company issued or issuable
directly or indirectly with respect to the Restricted Shares by way of dividend
or split or in connection with a combination of securities, recapitalization,
merger, consolidation or other reorganization will be disposed of in
contravention of the Securities Act, any applicable state securities laws and
any procedures reasonably established by the Board to ensure compliance with the
foregoing.


(ii) This Agreement constitutes the legal, valid and binding obligation of the
Employee, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Employee does not, and will not,
conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Employee is a party or any judgment, order or decree to
which the Employee is subject.


D-26

--------------------------------------------------------------------------------


 
6.     Conditions to Issuance of Stock Certificates.


The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:


(a)     The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;


(b)     The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its sole discretion, deem necessary or advisable;


(c)     The obtaining of any approval or other clearance from any state or
federal governmental agency that the Committee shall, in its sole discretion,
determine to be necessary or advisable;


(d)    The payment by the Employee of all amounts which, under federal, state or
local tax law, the Company (or other employer corporation) is required to
withhold upon issuance of Restricted Shares and/or the lapse or removal of any
of the restrictions; and


(e)     The lapse of such reasonable period of time as the Company may from time
to time establish for reasons of administrative convenience.


7.    Miscellaneous.


(f)     This Agreement may be executed in one or more counterparts, all of which
taken together will constitute one and the same instrument.


(g)     The terms of this Agreement may only be amended, modified or waived by a
written agreement executed by both of the parties hereto.


(h)     The validity, performance, construction and effect of this Agreement
shall be governed by the laws of the State of Delaware.


(i)     This Agreement constitutes the entire agreement between the parties
hereto with respect to the transactions contemplated herein.


(j)     Except as otherwise herein provided, this Agreement shall be binding
upon and shall inure to the benefit of the Company, its successors and assigns,
and of the Employee and the Employee’s personal representatives.


(k)     Capitalized terms not defined herein shall have the meaning set forth in
the Plan.


D-27

--------------------------------------------------------------------------------


 
(l)     Nothing in this Agreement or in the Plan shall confer upon the Employee
any right to continue serving as an employee of the Company or shall interfere
with or restrict in any way the rights of the Company to terminate the Employee
at any time for any reason whatsoever, with or without cause.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.




CCC INFORMATION SERVICES GROUP INC.




By: __________________________________       
Name: ________________________________      
Title: _________________________________       




EMPLOYEE




Signature: ____________________________     
Name: _______________________________    
 

D-28

--------------------------------------------------------------------------------



EXHIBIT A


Performance Goals for Performance Period
Commencing <<month>> <<date>>, <<year>>


Restricted Shares granted for the Performance Period commencing <<month>>
<<date>>, <<year>> shall be earned by Participants and become vested based on
<<year>> fully-diluted earnings per share (adjusted to add back non-cash
compensation charges resulting from awards issued pursuant to the 2000 Stock
Incentive Plan (2004 Restatement) or other equity awards), in accordance with
the following table:




Fully-Diluted
EPS*
For <<year>> 
Percentage of
Award Earned
   
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%
$
%







* = Net of non-cash compensation charges generated in connection with the 2000
Stock Incentive Plan (2004 Restatement) or other equity awards.
 

--------------------------------------------------------------------------------





